DETAILED ACTION
Status of Application
Applicant’s arguments filed on November 23, 2020 have been fully considered and are persuasive. Accordingly, the previous 103 rejections of the claims have been withdrawn. However, upon further consideration, a new double patenting rejection. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on March 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,327,875 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 9, 11, 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6 and 12-18 of U.S. Patent No. 9,914,563. Although the claims at issue are not identical, they are not patentably they are related to the same closure mechanism for a reclosable bag. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6 and 12-18 of U.S. Patent No. 9,914,563 in view of Pawloski (US 2004/0234172 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are related to the same closure mechanism for a reclosable bag.
Claims 1-3, 5, 6 and 12-18 of the patent include the limitations of claim 10 except for the second zipper having an elongated groove substantially the same as the groove profile of the first zipper and an elongated rib profile of an asymmetrical single hook. However, Pawloski teaches that it is known in the prior art to provide a reclosable bag with a double zipper, wherein a second zipper is inwardly spaced apart from a first zipper and comprises an elongated groove profile substantially the same as the groove profile on the first zipper and an elongated rib profile of an asymmetrical single hook (FIG. 5A) so that the zipper is configured to be easier to open from one side than the other (paragraphs 10, 30).
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to configure the second zipper with an elongated groove profile that is substantially the same as the groove profile on the first zipper and an elongated rib profile of an asymmetrical single hook, as taught by Pawloski, so that the zipper exhibits a different resistance to opening forces on each side of the rib profile and thus, is easier to open from one side of the zipper. 
Claims 16, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6 and 12-18 of U.S. Patent No. 9,914,563 in view of Dais et al. (US 5,140,727 A, hereinafter Dais). Although the claims at issue are not identical, they are not patentably distinct from each other because they are related to the same closure mechanism for a reclosable bag.
Claims 1-3, 5, 6 and 12-18 of the patent include the limitations of claims 16, 17, 19 and 20 except for the claims including a reclosable pouch having a first wall and a second wall opposing and partially sealed to the first wall to form a mouth for access to the interior. However, Dais teaches that analogous closure mechanisms are known in the prior to be attached to a pouch having a first wall and a second wall opposing and partially sealed to the first wall to form a mouth for access to the interior such that the pouch is configured to be reclosable (column 3 lines 28-31 and FIG. 1).
Accordingly, as it is well known in the art to configure a pouch with a closure mechanism in order to produce a pouch that is reclosable and as it is well known in the art for pouches to have a first wall, an opposing second wall and a mouth, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to configure the closure mechanism on a pouch having a first wall and a second wall opposing and partially sealed to the first wall to form a mouth for access to the interior. 
Allowable Subject Matter
Claims 4, 7, 8, 13, 14, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINA K ATTEL/Examiner, Art Unit 3734      

/JES F PASCUA/Primary Examiner, Art Unit 3734